Citation Nr: 0715246	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-31782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status-post bypass grafting.

2.  Entitlement to service connection for depression, to 
include as secondary to coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  Further, the record reflects she had 
additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the claims.

The record reflects the veteran requested a Board hearing in 
conjunction with her appeal, and that such a hearing was 
scheduled for June 2005.  However, she failed to report for 
this hearing.  Accordingly, her hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required regarding the veteran's claim of 
service connection for depression.  Accordingly, this claim 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on her part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein has 
been completed.

2.  The veteran was serving a period of active duty for 
training (ACDUTRA) in August 2000 when she was treated for 
complaints of chest pain.  She was hospitalized the next day, 
diagnosed with coronary artery disease, and underwent bypass 
grafting.




CONCLUSION OF LAW

Service connection is warranted for coronary artery disease, 
status-post bypass graft.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in June 2002, 
which is clearly prior to the August 2002 rating decision 
that is the subject of this appeal.  She was sent additional 
notification by letters dated in October 2002 and February 
2003.  Taken together, these letters informed the veteran of 
the evidence necessary to substantiate her current appellate 
claim, what information and evidence she must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in her possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of her case, and the 
statements submitted in support of her claim has indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, in a January 2003 statement, the 
veteran's accredited representative cited to relevant 
regulatory and statutory provisions regarding service 
connection claims.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Moreover, it does not appear the veteran has contended that 
her case has been prejudiced by inadequate notice on the part 
of VA.

The Board acknowledges that the notification provided to the 
veteran did not include the specific information on 
disability rating(s) and effective date(s) discussed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the Board has already noted that she has 
indicated familiarity with the criteria for the benefit 
sought on appeal.  Thus, the Board concludes that there is no 
prejudice by its decision to proceed with the adjudication of 
this claim, and that any deficiency regarding the type of 
notification discussed in Dingess/Hartman has been rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  As noted in the 
Introduction, she failed to report for her scheduled Board 
hearing in June 2005, and her hearing request is deemed 
withdrawn.  Moreover, she was accorded a VA medical 
examination in regard to this case in August 2003.    
Consequently, the Board concludes that the duty to assist is 
satisfied.

The Board further notes that, for the reasons detailed below, 
it concludes the veteran is entitled to a grant of service 
connection for her coronary artery disease.  Consequently, 
any deficiency regarding either the duty to notify or assist 
with respect to this case has been rendered moot; there is no 
possible harm to the veteran arising from any due process 
defects.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
, 1 Vet. App. at 54.

The veteran essentially contends that the problems which 
resulted in the discovery of her heart disease began during a 
two-week period of ACDUTRA in August 2000.  She also contends 
that she developed depression secondary to the heart disease.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Active service includes 
any period of ACDUTRA during which the individual was 
disabled from a disease or an injury incurred in the line of 
duty, or a period of inactive duty training during which the 
veteran was disabled from an injury incurred in the line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, prescribed for the 
Reserves.  38 U.S.C.A. § 101(23)(A).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.


Analysis.  In the instant case, the Board finds that service 
connection is warranted for the veteran's coronary artery 
disease, status-post bypass grafting.

The record reflects the veteran was ordered to a period of 
ACDUTRA in August 2000, and that the day after she reported 
for this duty she complained of left chest pain.  The pain 
was non-radiating, and associated with numbness in both arms 
and shortness of breath.  She had no prior history of angina 
or myocardial infarction.  It was also noted that she smoked 
1-1/2 to 2 packs of cigarettes per day, and that there was a 
family history of coronary artery disease.  The day following 
these complaints, she was hospitalized, diagnosed with 
coronary artery disease, and ultimately underwent bypass 
grafting.

The Board acknowledges that the veteran's service records 
reflect that she was denied Reserve disability benefits for 
her coronary artery disease because it was determined that 
the disease was a pre-existing condition that was neither 
incurred nor aggravated during a period of active duty.  
Further, the RO's denial was based, at least in part, upon an 
April 2002 cardiologist's opinion which suggested that the 
stress of her third pregnancy or labor caused the initial 
damage to one of her coronary arteries, and ultimately 
resulted in the development of her heart disease.  The RO, 
noting that the veteran's third child was born in June 1993, 
after her September 1988 to September 1992 period of active 
duty, concluded that the disease was due to a post-service 
injury.  Moreover, the August 2003 VA examiner found that the 
veteran did not have acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident in August 2000.

Despite the foregoing, the Board cannot ignore the fact that 
a thorough review of the record reflects that the first 
documented sign of the veteran's acquired heart disease was 
the chest pain she complained of while on a period of 
ACDUTRA.  Moreover, the record reflects she was first 
diagnosed with coronary artery disease during her scheduled 
ACDUTRA period, even though it appears logical that the 
disease was in existence prior to that period.  Further, the 
requirement that service connection is only warranted when 
there has been an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident applies to inactive 
duty training, not ACDUTRA which is the case here.  See 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  As noted above, 
active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty.  Id.

The Board further notes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions, an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
Moreover, in Gilbert, supra, the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

In view of the fact that the symptomatology which resulted in 
the initial diagnosis of coronary artery disease occurred 
during a period of ACDUTRA - as well as the diagnosis itself 
- the Board finds that while evidence may not be entirely 
unequivocal, there is certainly raised a doubt which must be 
resolved in her favor.  Accordingly, service connection is 
warranted for her coronary artery disease.


ORDER

Entitlement to service connection for coronary artery 
disease, status-post bypass grafting, is granted.


REMAND

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Here, the veteran essentially contends that she developed 
depression secondary to her coronary artery disease.  This 
claim was previously denied on the basis that service 
connection was not in effect for the coronary artery disease.  
However, for the reasons stated above, the Board has 
concluded that service connection is warranted for that 
condition.  Inasmuch as it does not appear the veteran was 
accorded a VA examination to address her claim of secondary 
service connection, the Board concludes that such an 
examination is necessary for a full and fair adjudication of 
this case.  See 38 C.F.R. § 3.159(c)(4) (In the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Since a new examination is necessary in the instant case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations. 
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations. That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken. At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board also reiterates, as noted above, that it does not 
appear the notification provided to the veteran included the 
specific information on disability rating(s) and effective 
date(s) discussed by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As a remand is already 
required in this case, the Board concludes that the veteran 
should be provided with the requisite notification which 
adequately addresses these issues.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
depression since August 2003.  After 
securing any necessary release, the RO 
should obtain those records not on file.

3. After obtaining any additional records 
to the extent possible, the veteran 
should be afforded an examination to 
determine the current nature and etiology 
of any acquired psychiatric disorder.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any acquired psychiatric disorder found 
to be present was caused by the service-
connected coronary artery disease.

If the examiner determines that no such 
relationship exists, then the examiner 
must express an opinion as to whether it 
is at least as likely as not that any 
current acquired psychiatric disorder 
found to be present has been aggravated 
by the service-connected coronary artery 
disease.  By aggravation, the Board means 
a permanent increase in the underlying 
disability that is beyond its natural 
progression.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  A 
rationale for all opinions expressed 
should be provided.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the September 2003 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


